Citation Nr: 1119026	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  03-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from July 1997 to July 2001.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim for bilateral hearing loss.  The RO subsequently granted service connection for left ear hearing loss in an August 2002 rating decision, but service connection for right ear hearing loss remained denied.

Thereafter, in August 2008, the Board considered the evidence of record before it and denied the Veteran's appeal for service connection for right ear hearing loss.  However, it subsequently became clear that the Board had not been provided with all evidence of record at that time.  In February 2010, the Board received mail from the RO concerning the Veteran's case; although this mail was in the RO's custody as of February 2008, it had not been associated with the Veterans' claims file or considered by the RO in adjudicating his claim prior to the certification of the case to the Board.  

It therefore came to light that the appellant had submitted a hearing request response form and supporting statement to the RO in January 2008 - prior to the issuing of a decision by the Board in August 2008 that denied the appellant's claim for service connection for right ear hearing loss.  In that decision, the Board had concluded that the appellant had failed to report for his rescheduled Travel Board hearing without good cause.  Therefore, in April 2009, the Board vacated its August 2008 decision and also issued a Remand that same day that directed the scheduling of a Board hearing for the appellant.

In August 2010, a Travel Board hearing was held at the New York City RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The appellant submitted additional evidence at the August 2010 Board hearing.  This evidence consisted of an August 2010 private treatment report demonstrating treatment for ear disorders.  The appellant also submitted a written waiver of review of that evidence by the RO.  In January 2011, the appellant submitted a December 2010 audiogram report from a private facility; the appellant also submitted a written waiver of review of that evidence by the RO.  Therefore, referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.  However, as the case is being remanded for other reasons, the RO will be able to review this evidence.

A request to reopen the January 2002 rating denial of service connection for tinnitus has been raised by the record, but that issue has not been adjudicated by the RO.  (The Veteran's June 2002 Notice of Disagreement had only addressed the hearing loss service connection issue.)  Therefore, the Board does not have jurisdiction over this new and material evidence issue, and that issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Further, the Court opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The appellant is currently service connected for left ear hearing loss and the residuals of a right eardrum perforation.  Review of the evidence of record reveals that service connection for the appellant's right ear hearing loss was denied in August 2002 because the requirements of 38 C.F.R. § 3.385 had not been met.  VA audiograms dated in June 2002, and August 2006, are of record.  The evidence of record does not contain any VA generated clinical data dated after August 2006 that indicates whether or not the appellant's right ear hearing loss currently meets the requirements of 38 C.F.R. § 3.385.

The report from the private audiologic testing conducted in December 2010 appears to indicate that the appellant currently has right ear hearing loss that meets the criteria listed in 38 C.F.R. § 3.385.  However, the private audiologist did not provide an opinion as to whether or not the appellant's right ear hearing loss is etiologically related to any incident of service.  Therefore, the Board finds that another VA examination is necessary.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent have been accomplished. 

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any right ear disorder since 2006.  After securing the necessary release(s), obtain such records.  In particular, the records from Hearing Health Associates and the NY Eye and Ear Infirmary should be obtained.

3.  To the extent an attempt to obtain any of these records is unsuccessful, document the attempts made, inform the appellant and his representative of the negative results, and give him the opportunity to secure the records.

4.  After the above development is completed, arrange for the Veteran to undergo VA audiometric testing by an audiologist to determine the nature and etiology of his right ear hearing loss.  The claims file should be made available to the examining audiologist for review in conjunction with the audiometric testing.  The audiologist should ask, and report, what type of employment and other activities the appellant engaged in following his separation from service, and the extent to which they may have affected his hearing acuity.

After reviewing the claims file and conducting audiometric testing, the audiologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  On the basis of the clinical record and the known development characteristics of any diagnosed hearing loss, can it be concluded that any such currently diagnosed right ear hearing loss existed at the time of Veteran's separation from the Navy in July 2001?  The examiner should discuss audiometric testing results from 1997 to the present, as well as the Veteran's description of his in-service right ear problems. 

b.  When is the first documented record of the existence of right ear hearing loss for the Veteran?  The examiner should discuss the Veteran's description of his in-service right ear difficulties, as well as the audiometric testing results of record.

c.  Is the Veteran's currently claimed right ear hearing loss causally or etiologically related to any incident of service, or is the claimed hearing loss more likely due to some other cause or causes, including post-service noise exposure?  

d.  Is any portion of the Veteran's claimed right ear hearing loss related to his service-connected perforated right eardrum, either by causation or way of aggravation?

In assessing the relative likelihood as to origin and etiology of the Veteran's right ear hearing loss, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed right ear hearing loss is causally or etiologically related to the Veteran's active service or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's right ear hearing loss.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  After all appropriate development has been accomplished, again review the record, including any newly acquired evidence, and readjudicate the issue of service connection for right ear hearing loss.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

7.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the pertinent evidence and applicable law and regulations.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

